DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-17 are currently pending in the present application. Claims 1, 4 and 14 are currently amended; claims 2-3, 5, 9, 11-12 and 15-17 are original; claims 6-8, 10 and 13 are previously withdrawn. The amendment dated November 15, 2022 has been entered into the record.

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new ground of rejection set forth below. The new ground rejection cites at least Rho et al. (US 2016/0216557).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Usukura in view of Rho et al. (US 2016/0216557, hereinafter “Rho”) in view of Tokunaga et al. (US 2013/0200364, hereinafter “Tokunaga”).
Regarding claim 1, Rho discloses a light shielding element substrate (Figures 2-3), comprising:
a substrate (300);
an island structure (320), located on the substrate (Figure 3); and
a first light shielding layer (330a, 330b; Paragraph [0034] teaching 330a and 330b being made of Aluminum; Examiner considers that metal inherently shields light), located on the island structure (Figure 3), wherein the first light shielding layer is overlapping with a part of a top surface of the island structure (Figure 3), and the first light shielding layer has a first through hole overlapping with the top surface of the island structure (see the hole formed between 330a and 330b on the top surface of 320), wherein a thickness of the first light shielding layer at the first through hole is T1, and a thickness of the first light shielding layer beside the transparent island structure is T2, and T1 is smaller than T2 (see “t1” and “t2” denoted by Examiner in Figure 3 below).
          
    PNG
    media_image1.png
    511
    573
    media_image1.png
    Greyscale


Rho does not disclose the island structure being a transparent island structure.
However, Tokunaga teaches a semiconductor layer is made of ITO and source and drain electrodes are made of aluminum (Paragraphs [0065], [0106]; ITO is known to be transparent), so as to increase etching selectivity of the semiconductor layer (Paragraph [0106]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the island structure as disclosed by Rho with the teachings of Tokunaga, wherein the island structure is a transparent island structure, so that etching selectivity of the semiconductor layer with respect to the source and drain electrodes is able to be increased (Tokunaga: Paragraph [0106]).

Regarding claim 2, Rho as modified by Tokunaga discloses the limitations of claim 1 above, and Rho further discloses a width of the first through hole is smaller than a width of the transparent island structure (Figure 3).

Regarding claim 12, Rho as modified by Tokunaga discloses the limitations of claim 1 above, and Rho further discloses a photosensitive element (600; Paragraph [0044]), located on the substrate and overlapping with the first through hole in a normal direction of the substrate (Figure 3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rho in view of Tokunaga, and in further view of Jesper et al. (US 2017/0062722, hereinafter “Jesper”).
Regarding claim 9, Rho as modified by Tokunaga discloses the limitations of claim 1.
Rho does not disclose that a thickness of the transparent island structure is 200 nm to 1200 nm.
However, Jesper teaches that a thickness of a functional layer, such as a semiconductor layer, is preferably from 5 nm to 500 nm (Paragraph [0131]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the transparent island structure as disclosed by Rho and Tokunaga with the teachings of Jesper, wherein a thickness of the transparent island structure is 200 nm to 1200 nm, for the purpose of considering the thickness or a number of layers needed for a functional layer in an electronic device (Jesper: Paragraph [0131]).

Allowable Subject Matter
Claims 3-5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Rho as modified by Tokunaga discloses the limitations of claim 1 above, and Rho further discloses a first color conversion element (600; Paragraph [0047]). 
However, Rho fails to teach or disclose, in the light of the specification, “the first color conversion element, located in a first opening of the first light shielding layer, and the first opening is not overlapping with the transparent island structure”. Examiner further considered the prior art of Wang (CN 112232306) and Usukura (US 2012/0133618), of record. For example, Wang teaches a display device (Figures 3-5), comprising a color conversion element (color layer 323; Page 8), located in a first opening (Figure 5, see the opening where 2152 is not disposed) of a first light shielding layer (2152), and the first opening is not overlapping with a photosensitive unit (213), but fails to disclose a thickness of the first light shielding layer at the first through hole is T1, and a thickness of the first light shielding layer beside the transparent island structure is T2, and T1 is smaller than T2. The prior art, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 3.
Dependent claims 4-5 are allowable by virtue of their dependence on claim 3.
Regarding claim 11, Rho as modified by Tokunaga discloses the limitations of claim 1 above. 
However, Rho fails to teach or disclose, in the light of the specification, “the material of the first light shielding layer includes a cured photoresist, and an optical density of the first light shielding layer is greater than 5”. Examiner further considered the prior art of Usukura and Taguchi (US 2021/0072589), of record. For example, Usukura teaches a light shielding element substrate (Figure 7B; Paragraph [0020]), in which the material of the first light shielding layer includes a cured photoresist (Paragraph [0054]), and Taguchi teaches an optical density of the first light shielding layer is greater than 3 and lower than 10, to obtain excellent light-shielding properties (Paragraph [0641]), but Usukura and Taguchi fail to disclose a thickness of the first light shielding layer at the first through hole is T1, and a thickness of the first light shielding layer beside the transparent island structure is T2, and T1 is smaller than T2 as required in claim 1. The prior art, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 11.

Claims 14-17 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 14, the prior art of Usukura (US 2012/0133618), of record, discloses a display device (Figures 1 and 7B; see Paragraphs [0007] and [0020] identifying the embodiment shown in Figures 1 and 7B), comprising: a light shielding element substrate (116 in Figure 1, i.e., 136 in Figure 7B; Paragraphs [0064], [0067]), comprising: a first substrate (230; Paragraph [0067]); a transparent island structure (235; see Figure 7B where the light is transmitting through 235; Paragraph [0067] “lenses 235 are provided to collect light from the liquid crystal display panel 110”), located on the substrate; and a first light shielding layer (232; Paragraph [0067]), located on the transparent island structure (Figure 7B), wherein the first light shielding layer is overlapping with a part of a top surface of the transparent island structure (Figure 7B), and the first light shielding layer has a first through hole (233; Paragraph [0067] “openings 233”) overlapping with the top surface of the transparent island structure (Figure 7B); and an active element substrate (112, 120, 114b), overlapping with the light shielding element substrate and comprising: a second substrate (112); and a photosensitive element (120; Paragraph [0045]), located on the second substrate.
	The prior art of Wang (CN 112232306), of record, discloses a display device (Figures 3-5) comprising: a second light shielding layer (215 in the array substrate 21; see Figure 5 and Page 5 “the display panel 20 further comprises at least one layer of collimation layer 215 … 215 has a first opening area 2151 and a light shielding area 2152), located between a photosensitive element (213; Page 5) and a first light shielding layer (215 in the color film substrate 22), and the second light shielding layer has a second through hole (see the opening formed between 215 in the array substrate 21; Page 5), wherein the photosensitive element is overlapping with the second through hole and a first through hole (2151) in a normal direction of a first substrate (22).
However, Usukura and Wang fail to teach or disclose, in light of the specification, “a thickness of the first light shielding layer at the first through hole is T1, and a thickness of the first light shielding layer beside the transparent island structure is T2, and T1 is smaller than T2”.  Rather, Usukura teaches a thickness of the first light shielding layer at the first through hole is T1, and a thickness of the first light shielding layer at the first opening is T2, and T1 is equal to T2. Examiner further considered Hirosawa (US 2022/0221750). Hirosawa teaches a display device (Figure 1) comprising: a first light-shielding layer (BM1) having a first opening (OP2), a second light-shielding layer (M1) having a second opening (OP3) overlapping with the first light-shielding layer, and a photosensitive unit (SS), however fails to disclose a thickness of the first light shielding layer at the first through hole being equal to a thickness of the first light shielding layer at the first opening. The prior art, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 14.
 	 Dependent claims 15-17 are allowable by virtue of their dependence on claim 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871